DETAILED ACTION
This Office Action is responsive to the reply filed 07/29/2021. Claims 1-13 are pending. Claims 9-13 are new. Allowable subject matter has been indicated at the conclusion of this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of allowable claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 10 is objected to because of the following informalities:  “the gas exhausted” appears in error for -- the exhaust --.  Appropriate correction is required.





Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US-20110056208-A1
“NORRIS”
US-20170022905-A1
“OROSA”
5,918,458
“COFFINBERRY”
US-20050060983-A1
“LARDELLIER”
US-20160325629-A1
SIEGEL
US-7224082-B2
“BOUILLER”
US-6945031-B2
“LAIR”
US-6851255-B2
“AITCHISON”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NORRIS in view of OROSA and COFFINBERRY. 
Re Claim 1, NORRIS teaches a power plant 10 (gas turbine engine; Fig. 1, paras 0005- 0023) for an aircraft (para 0015) propelled by at least one propulsor fan, the power plant comprising: a low spool having a low pressure compressor 26 driven by a low pressure turbine 30 (paras 0005-0007); a high spool having a high pressure compressor 36 driven by a high pressure turbine 34 (paras 0005-0007); a combustor 18 positioned between the high pressure compressor and the high pressure turbine (paras 0005-0007); an outlet of the low pressure compressor is connected to an inlet of the high pressure compressor (via duct 56; Fig. 1, para 0006); the low pressure turbine is located adjacent to the high pressure turbine (Fig. 1) and exhaust from the high pressure turbine flows into the low pressure turbine (para 0008); a main fan 12 driven by the low spool (para 0005, 0009) configured to produce a bypass flow [Af] that is configured to produce a fan thrust (AF generates thrust when exhaust from the engine); an electric generator driven by the high spool (paras 0005, 0018); an exhaust nozzle [outlet end of exhaust case 40) to receive exhaust from the low pressure turbine (Fig. 1, para 0010). However, NORRIS fails to teach the low pressure turbine includes a variable inlet guide vane; the high pressure turbine having turbine parts with internal cooling air passages; and an intercooler with a boost compressor connected to the low pressure compressor and the combustor through the internal cooling air passages of the turbine parts.
OROSA teaches a gas turbine engine wherein a low pressure turbine 31 includes a variable inlet guide vane 25; a high pressure turbine 22 having turbine parts 26 with internal cooling air passages; and an intercooler 45 with a boost compressor 46 connected to a low pressure compressor 32 and a combustor 23 through the internal cooling air passages of the turbine parts (Fig. 2, paras 0016-0018). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power plant of NORRIS such that the low pressure turbine includes a variable inlet guide vane; the high pressure 
COFFINBERRY teaches a main fan driven by the low spool configured to produce a bypass flow that is configured to cool at least a high pressure turbine and combustor (via system 50) and produce fan thrust (Fig. 1, 3:39 to 4:44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bypass flow so it is configured to cool at least the high pressure turbine an combustor as taught by COFFINBERRY, in order to provide clean cooling air to hot parts of the engine without experiencing a significant net pressure loss (COFFINBERRY 2:1-45). 
Note, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re Claim 2, NORRIS in view of OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above. NORRIS further teaches wherein: the main fan is located forward of the low spool (Fig. 1); the high spool is located 
Re Claim 6, NORRIS in view of OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above. However, NORRIS in view of OROSA and COFFINBERRY as discussed so far fails to teach wherein the low pressure compressor and the high pressure compressor both include a variable inlet guide vanes.
OROSA further teaches the low pressure compressor and the high pressure compressor both include a variable inlet guide vanes 25 (para 0016). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power plant of NORRIS in view of OROSA and COFFINBERRY such that the low pressure compressor and the high pressure compressor both include a variable inlet guide vanes, for the reasons discussed in claim 1 and to facilitate power control while maintaining efficiency (OROSA para 0016).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NORRIS in view of OROSA and COFFINBERRY as applied above, and further in view of LARDELLIER. 
Re Claim 3 NORRIS in view of OROSA and COFFINBERRY teaches the power plant for an aircraft of claim 1 as discussed above. However, NORRIS in view of OROSA and COFFINBERRY fails to teach wherein the exhaust from the low pressure turbine is turned 180 degrees  to flow through the exhaust nozzle (though it appears to turn hot gas about 180 degrees in Fig. 1).
LARDELLIER teaches wherein gas exhausted from a low pressure turbine [Gc1] is turned 180 degrees to flow through an exhaust nozzle 12 (Fig. 1, via 36 and 40; paras 0056- 0075). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power plant of NORRIS in view of OROSA and COFFINBERRY such that the exhaust from the low pressure turbine is turned 180 degrees to flow through the exhaust nozzle, in order to reduce noise and/or minimize aerodynamic losses .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NORRIS in view of OROSA and COFFINBERRY as applied above, and further in view of SIEGEL. 
Re Claim 7 NORRIS in view of OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above, wherein the electric generator is configured to supply electrical power. However, NORRIS in view of OROSA and COFFINBERRY fails to teach the electric generator is configured to supply electrical power to the propulsor fan.
SIEGEL teaches an electric generator 204 coupled to a powerplant 202 is configured to supply electrical power configured to supply electrical power to at least one propulsor fan 212a, 212b (paras     0011-0012). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power plant of NORRIS in view of OROSA such that the electric generator is configured to supply electrical power to the propulsor fan(s)  as taught by SIEGEL, in order to provide electric propulsion of light weight, and/or low volume, and/or with minimal power electronic requirements (SIEGEL paras 0003-0010).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NORRIS in view of OROSA and COFFINBERRY as applied above, and further in view of AITCHISON.  
Re Claim 8, NORRIS in view of OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above. However, NORRIS in view of OROSA and COFFINBERRY as discussed so far fail to teach the bypass flow is configured to cool the electric generator. 
AITCHISON teaches using a bypass flow is configured to cool an electric generator 56 (4:60 to 4:33). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the powerplant of NORRIS in view of OROSA and COFFINBERRY such that the bypass flow is configured to cool the electric generator, in order to controllably cool the generator with minimal thrust loss (AITCHISON 5:1-. 
Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BOUILLER in view of LAIR, OROSA and COFFINBERRY. 
Re Claim 1, BOUILLER teaches power plant 10 for an aircraft propelled by at least one propulsor fan, the power plant comprising: a low spool having a low pressure compressor 16 driven by a low pressure turbine 24, a high spool having a high pressure compressor 18 driven by a high pressure turbine 22, a combustor 20 positioned between the high pressure compressor and the high pressure turbine, an outlet of the low pressure compressor is connected to an inlet of the high pressure compressor and the low pressure turbine is located adjacent to the high pressure turbine and exhaust from the high pressure turbine flows into the low pressure turbine, a main fan 14 driven by the low spool configured to produce a bypass flow that is configured to produce a fan thrust (3:54 to 4:65), and an electric generator 60 driven by the high spool (Fig. 1, 3:54 to 4:65). However, BOUILLER fails to teach an exhaust nozzle to receive exhaust from the low pressure turbine (though one of ordinary skill would appreciate one is present when the power plant is provided in an aircraft in BOUILLER).
LAIR teaches an exhaust nozzle [nozzle formed between cowl 20 and the exhaust plug shown in Fig. 1] to receive exhaust from a low pressure turbine 28 (Fig. 1, 2:62 to 3:5). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power plant of BOUILLER such that it includes an exhaust nozzle to receive exhaust from the low pressure turbine, in order to discharge spent combustion gases and generate thrust (LAIR 2:62 to 3:5, 1:7-54). However, BOUILLER in view of LAIR fails to teach the low pressure turbine includes a variable inlet guide vane; the high pressure turbine having turbine parts with internal cooling air passages; and an intercooler with a boost compressor connected to the low pressure compressor and the combustor through the internal cooling air passages of the turbine parts.

COFFINBERRY teaches a main fan driven by the low spool configured to produce a bypass flow that is configured to cool at least a high pressure turbine and combustor (via system 50) and produce fan thrust (Fig. 1, 3:39 to 4:44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bypass flow so it is configured to cool at least the high pressure turbine an combustor as taught by COFFINBERRY, in order to provide clean cooling air to hot parts of the engine without experiencing a significant net pressure loss (COFFINBERRY 2:1-45). 
Note, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re Claim 5, BOUILLER in view of LAIR, OROSA and COFFINBERRY teaches power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above. BOUILLER further teaches the main fan is located forward of the low pressure compressor, the electric generator is located aft of the low pressure compressor, the high pressure compressor is located aft of the electric generator, the high pressure turbine is located aft of the high pressure compressor, the low pressure turbine is located aft of the high pressure turbine (Fig. 1, 3:54 to 4:65) and the low spool passes through the electric generator (see shaft 26, Fig. 2 and 4:11-60).
Re Claim 6, BOUILLER in view of LAIR, OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above. However, BOUILLER in view of LAIR, OROSA and COFFINBERRY as discussed so far fails to teach wherein the low pressure compressor and the high pressure compressor both include a variable inlet guide vanes.
OROSA further teaches the low pressure compressor and the high pressure compressor both include a variable inlet guide vanes 25 (para 0016). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the powerplant of NORRIS such that the low pressure compressor and the high pressure compressor both  include a variable inlet guide vanes, for the reasons discussed in claim 1 and to facilitate power control while maintaining efficiency (para 0016)..
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BOUILLER in view of LAIR, OROSA and COFFINBERRY as applied above, and further in view of SIEGEL. 
Re Claim 7, BOUILLER in view of LAIR, OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above, wherein 
SIEGAL teaches an electric generator 204 coupled to a powerplant 202 is configured to supply electrical power configured to supply electrical power to at least one propulsor fan 212a, 212b (paras 0011-0012). It would have been obvious to one having ordinary skill in the art prior to the effective  filing date of the claimed invention to provide the power plant of BOUILLER in view of LAIR, OROSA and COFFINBERRY such  that the electric generator is configured to supply electrical power to the at least one propulsor fan  as taught by SIEGEL, in order to provide electric propulsion of light weight, and/or low volume, and/or with minimal power electronic requirements (SIEGEL paras 0003-0010).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BOUILLER in view of LAIR, OROSA and COFFINBERRY as applied above, and further in view of AITCHISON. 
Re Claim 8, BOUILLER in view of LAIR, OROSA and COFFINBERRY teaches the power plant for an aircraft propelled by at least one propulsor fan of claim 1 as discussed above. However, BOUILLER in view of LAIR, OROSA and COFFINBERRY as discussed so far fail to teach the bypass flow is configured to cool the electric generator. 
AITCHISON teaches using a bypass flow is configured to cool an electric generator 56 (4:60 to 4:33). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the powerplant of BOUILLER in view of LAIR, OROSA and COFFINBERRY such that the bypass flow is configured to cool the electric generator, in order to controllably cool the generator with minimal thrust loss (AITCHISON 5:1-34). 
Allowable Subject Matter
Claims 9 and 11-13 are allowed.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered. Applicant’s amendment overcame the rejections under 35 U.S.C. 112(b). Applicant’s arguments to the prior art rejections are moot because the rejections introduce new ground to meet the new limitations of Applicant’s amendment. Specifically, COFFINBERRY, relied upon  in the new grounds of rejection above, teaches that bypass flow being configured to cool at least the high pressure turbine and combustor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
October 25, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741